Per Curiam.
Petitioner Committee on Professional Standards moves to suspend respondent attorneys on the ground they have failed to file a registration statement and pay the required attorney registration fee in accordance with section 468-a of Judiciary Law and part 118 of the Rules of the Chief Administrator of the Courts (22 NYCRR part 118).
The moving papers indicate that despite written notices sent to them by the Office of Court Administration and a notice sent by petitioner, respondents have failed to register and pay the required fee.
Subdivision (5) of Judiciary Law § 468-a provides that noncompliance with the statute and rules regarding attorney registration “shall constitute conduct prejudicial to the administration of justice and shall be referred to the appropriate appellate division * * * for disciplinary action”. This Court has previously held that failure to comply with the registration requirements is professional misconduct warranting discipline (see, e.g., Matter of Arms, 251 AD2d 743; Matter of Ryan, 238 AD2d 713; Matter of Farley, 205 AD2d 874).
In view of respondents’ continued failure to comply with the attorney registration requirements of the Judiciary Law and Rules of the Chief Administrator of the Courts, petitioner’s motion is granted and the respondents listed on the schedule attached hereto are suspended, effective 30 days from the date of this order, until further order of this Court.
Cardona, P. J., Mikoll, Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered, that petitioner’s motion is granted; and it is further ordered, that the respondents listed on the schedule attached hereto are suspended, effective 30 days from the date of this order, until further order of the Court; and it is further ordered that respondents, for the period of suspension, are commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of *703another, and are forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application or any advice in relation thereto and it is further ordered that respondents shall comply with the provisions of this Court’s rules (22 NYCRR 806.9) i regulating the conduct of suspended attorneys.
ATTORNEY YEAR ADMITTED
1. Adams, Lloyd III 1988
2. Adebayo, Odessa O. 1994
3. Altschul, Donald S. 1982
4. Amato, Salvatore J. 1959
5. Bakare, Adigun S. 1994
6. Baskin, Philip 1980
7. Beilin, Danny P. 1992
8. Bellwin, John A. 1994
9. Berenguer, Eduardo J. 1983
10. Berg, Mark D. 1994
11. Bishop, Janice M. 1990
12. Blackstone, Dawn A. 1992
13. Blair, Steven T. 1992
14. Blake, John F. 1990
15. Bosman, Robert A. 1974
16. Bowden, Richard B. 1954
17. Brittin, Peter B. 1986
18. Brown, John P. 1958
19. Brown, Kevin J. 1992
20. Brumskine, Charles W. 1992
21. Brumskine, Ursula Bonar 1992
22. Bunker, Kenneth R. 1994
23. Buschman, Charles G. 1977
24. Callan, Thomas J. 1994
25. Campbell, Christian T. 1992
26. Caplan, Martin J. 1949
27. Carey, Andre P. 1990
28. Cassara, Alfred C. 1968
29. Chier, Richard C. 1981
30. Chin, Jeng-Shyang 1990
31. Chiriboga, J. C. 1994
32. Chittmittrapap, Weerawong 1992
33. Cho, Hong S. 1994
34. Choi, Youn T. 1994
35. Chung, Jean C. 1990
36. Clement, Kwame A. 1994
37. Cohen, Joanne 1986
*704ATTORNEY YEAR ADMITTED
38. Cook, Matthew S. 1988
39. Cooper, William T. 1984
40. Crane, Hyla F. 1992
41. Crotty, William R. 1950
42. Curley, Mark L. 1988
43. Curtin, Katherine G. 1994
44. DeFuria, Frederick A. 1990
45. Deppa, Jennifer L. 1990
46. Dickey, Michael J. 1994
47. Dougherty, James W. 1982
48. Drobenare, Neal T. 1992
49. Edelson, Stephanie D. 1986
50. Edwards, Alan L. 1990
51. Eisenberg, Harvey M. 1992
52. Ericsson, Ellen F. 1994
53. Estenzo, Baldomero 1986
54. Etzion-Kochol, Gali 1994
55. Felle, Wayne C. 1994
56. Fenson, Maxim W. 1960
57. Foster, Robert E. Jr. 1994
58. Friedman, Zena K. 1984
59. Garfinkle, Mark A. 1968
60. Garland, John E. 1962
61. Gelber-Kruvant, Beth T. 1988
62. Gold, Jack 1984
63. Goldstein, Michael J. 1986
64. Greenberg, Bryan S. 1992
65. Guralnick, Mark S. 1992
66. Harper, Anne C. 1992
67. Hawkins, Phoebe C. 1994
68. Helm, Bradley 1994
69. Hernandez, Anthony 1992
70. Hervieux, Michele 1992
71. Heveran, Beatrice T. 1984
72. Hodesblatt, Alan 1986
73. Hofman, Kathryn B. 1988
74. Horovitz, Bonna L. 1986
75. Hotchkies, Lynsey E. 1988
76. Hurd, S. Mark 1994
77. Jacques, Stephen L. 1992
78. Jehner, Sabine 1994
79. Johnston, Sonya A. 1992
80. Jones, Alice M. 1992
81. Kaplan, Neil T. 1986
82. Kehn, Jill A. 1990
*705ATTORNEY YEAR ADMITTED
83. Keller, Dwight K. 1981
84. Kelly, Christopher H. 1984
85. Kim, Changmoon 1994
86. Kim, Chung K. 1992
87. Kim, Kyung-Tae 1992
88. Kim, Seonho 1994
89. Kline, Kevin F. 1986
90. Kopff, Frederick L. IV 1994
91. Lah, Chongmi 1988
92. Lampert, Daniel 1982
93. Lang, David A. 1988
94. Lara, Kevin 1990
95. Laurite, Donna T. 1992
96. Lazaro, Alfredo M. 1986
97. Lee, Jung Jae 1994
98. Levy, Stephen G. 1994
99. Lewis, Wayne 1977
100. Linn, John M. 1988
101. Lipstein, Jacob A. 1984
102. Logan, Brian E. 1992
103. Lyons, Sheldon N. 1978
104. MacDermott, Laura 1988
105. Mak, Marie A. 1993
106. Mancinelli, Mark W. 1992
107. Marlin, Jay H. 1982
108. Matek, Michael S. 1990
109. McDonald, James J. 1984
110. Medallis, Sandra J. 1982
111. Mercado, Carmen L. 1988
112. Mesnikoff, Ann R. 1994
113. Milchman, Scot J. 1994
114. Mills, David W. 1981
115. Mills, Mary H. 1979
116. Morin, Vincent E. 1990
117. Morrison, Barbara 1977
118. Moss, Audrey J. 1976
119. Moubar, Elias 1954
120. Muldoon, John J. Ill 1986
121. Murphy, J. Joseph 1949
122. Mysak, Charles J. 1984
123. Nicol, Todd E. 1994
124. Parker, Stephanie K. 1994
125. Patel, Bhavishah H. 1994
126. Pearl, Allen B. 1982
127. Pelino, Anthony 1974
*706ATTORNEY YEAR ADMITTED
128. Philips, Richard T. 1982
129. Piatkowski, Jerzy L. 1992
130. Qureshi, Adnan A. 1994
131. Rappa, Michael J. 1988
132. Reagen, Abby L. 1992
133. Ross, Edward A. 1988
134. Saletan, Zachary (adm. 2nd 1979 Dept.)
135. Sandman, Edgar A. 1946
136. Sessions, Samuel Y. 1981
137. Shalek, Jeffrey B. 1994
138. Shaw, Daniel K. 1994
139. Shmueli, Iris 1992
140. Shuster, Andra J. 1992
141. Silver-Smith, Barbara L. 1994
142. Sinder, Michael J. 1994
143. Slocum, Joseph J. 1980
144. Soja, Mark S. 1994
145. Stephen, Tracy E. M. 1994
146. Stevens, Orrie P. 1949
147. Stuart, Mary M. 1986
148. Sullivan, Suzanne A. 1992
149. Taggart, Leigh C. 1994
150. Takahashi, Heather M. 1994
151. Thibodeaux, Andre P. 1992
152. Tulimieri, Philip J. 1972
153. Vellekamp, Donna J. 1988
154. Vinciguerra, Elizabeth 1992
155. Walden, Ron W. 1990
156. Walkowski, Barbara A. 1994
157. Warner, Camille N. 1994
158. Warner, Dina 1992
159. Wayland, Edward W. 1994
160. Webb, Lois McShane 1978
161. Werman, Mark W. 1976
162. Wexler, Rebekah A. 1994
163. Wise, Jeffrey A. 1988
164. Yang, Sungsok 1994
165. Young, Mark A. 1994
166. Zeller, Richard F. 1968
167. Zillioux, Kristen L. 1994